Per Curiam.
To charge a sheriff’s vendee, no more is necessary than to prove the sale and produce the writ. It is not a condition of the sale, that there are antecedent proceedings to support it. The vendee buys, and the officer sells, on terms consistent with the exigence of his writ; which requires him to have the money in court at the return of it. Knowing this, how can the vendee retain against the officer, who is responsible for a prompt execution of his authority? The former is supposed to have examined, before hand, the proceedings which are to form a part of the title; or if he has been negligent in that respect, he still has a remedy; not, however, by defence against the sheriff, but by application to have the sale set aside for defect of authority, and to take his money out of court: but he must comply with his contracbin the mean time..
Judgment affirmed.